FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 3, 2022

                                       No. 04-21-00525-CV

                           IN THE INTEREST OF S.R.H, A CHILD

                   From the 225th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020PA02064
                          Honorable Kimberly Burley, Judge Presiding


                                          ORDER
        Appellee’s brief was due February 7, 2022. Neither the brief nor a motion for extension
of time was filed. We ordered appellee to file its brief, if any, by February 28, 2022. No brief
was filed. Appellee now seeks leave to file a motion for an extension of time, citing office
clerical error for its failure to file the brief in a timely manner. Accompanying its leave motion is
a motion for an extension of time seeking a four-day extension to March 4, 2022.

        We grant appellee leave to file a motion for an extension of time and grant the motion
for an extension of time. We order appellee to file its brief, if any, by March 4, 2022. This is an
accelerated appeal of an order in a suit for termination of the parent-child relationship that must
be disposed of by this court within 180 days of the date the notice of appeal was filed in the trial
court. See TEX. R. JUD. ADMIN. 6.2. Because of the time constraints governing the disposition of
this appeal, appellee is advised that no further extensions of time will be granted absent a
showing of extraordinary circumstances. If the brief is not filed by the date ordered, we may
submit the case without appellee’s brief.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court